Citation Nr: 0212248	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  00-05 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased initial rating for intervertebral 
disc syndrome, L5-S1, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from November 1976 to November 
1980 and from October 1982 to October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision by the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO).  That decision granted service 
connection for intervertebral disc syndrome, L5-S1, and 
assigned an initial disability rating of 20 percent.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The medical evidence shows that the veteran has 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, a difficult to elicit ankle 
jerk, and other neurological findings appropriate to the site 
of the diseased disc, with little intermittent relief.


CONCLUSION OF LAW

The criteria for a 60 percent disability rating for 
intervertebral disc syndrome, L5-S1, are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5293 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
and complied with the VA's notification requirements.  A 
letter sent to the veteran in January 2001 specifically 
informed him of the types of information he needed to provide 
to the RO and the evidence that the RO would assist him in 
obtaining.  The RO supplied the veteran with the applicable 
regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA treatment records from 1999 to 2001, and 
VA examination reports from December 1999 and December 2001.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records indicate that the veteran first 
reported complaints of lower back pain in March 1979.  He was 
diagnosed with mild back strain.  An October 1989 treatment 
note indicated that the veteran reported injuring his back 
while loading an engine hoist into a truck.  He complained of 
pain in the low back, numbness and tingling in the left leg.  
There was mild pain to palpation on the left side of L4.  
There was full sensation in the legs bilaterally.  Straight 
leg raises were positive bilaterally at 90 degrees.  Forward 
flexion was 90 degrees.  Lateral bending was 30 degrees.

A January 1998 service medical record indicated that the 
veteran reported a two-week history of back pain.  He noted 
that he had experienced back pain before, which had usually 
resolved after a few days.  The back muscles on the left 
appeared slightly less prominent than on the right around the 
lumbosacral area.  There was no significant point tenderness 
and good strength throughout.  Sensation was the same 
throughout, except the outer left calf was slightly dull to 
sensation.  An x-ray of the lumbar spine, taken in January 
1998, indicated mild scoliosis at L2 and moderate narrowing 
of L5-S1, which, the physician noted, was indicative of 
degenerative disc disease.

A February 1998 service medical record indicated that the 
veteran continued to seek treatment for low back pain with 
radicular symptoms on the left.  Range of motion was within 
normal limits.  The veteran complained of decreased sensation 
in the left lateral leg and foot.  Straight leg raises were 
mildly positive at 50 degrees.  The veteran was tender to 
palpation at the L5 region.

A service medical record dated later in February 1998 
indicated that the veteran was tender to palpation over the 
left sacroiliac joint.  He had full range of motion with pain 
on extension and right side bending.  Straight leg raising 
was positive on the left with pain in the calf.

An April 1998 service medical record indicated that the 
veteran's range of motion was within normal limits.  He had 
decreased sensation in the left foot.  Straight leg raises 
were negative bilaterally.  There was tenderness to palpation 
at the L5 region.

An August 1998 service medical record indicated that the 
veteran experienced decreased sensation at L3-L4.  Straight 
leg raising was positive.  A MRI report dated later in August 
1998 indicated that the veteran had degenerative changes at 
L5-S1 with superimposed left paracentral disc extrusion.

A September 1998 service medical record indicated that there 
was a decreased left ankle jerk on the left.  Straight leg 
raising was positive on the left.  He was diagnosed with a 
herniated nucleus pulposus, L5-S1, to the left side with left 
lower extremity radiculopathy.

The veteran filed a claim for service connection for 
degenerative disc disease in November 1998.  A November 1998 
decision granted service connection and assigned an initial 
rating of 20 percent.

A July 1999 VA treatment note indicated that the veteran was 
tender over the lower spine and left paraspinous muscles.  A 
decreased range of motion was noted.  Straight leg raising 
tests were negative bilaterally.  

A December 1999 VA examination report noted that the veteran 
had been diagnosed with intervertebral disc syndrome, L5-S1, 
with possible beginning radiculopathy.  The veteran reported 
that he had noticed a shooting pain throughout his left leg 
to the knee about two years before.  Since then, he reported 
flare-ups about once a month.  On examination, the back was 
of normal configuration with slight palpable increased spasm 
of the left paralumbar muscles without tenderness.  Range of 
motion was 90 degrees of forward flexion, with hesitation, 
lateral flexion and rotation to 45 degrees, without complaint 
of discomfort.  Straight leg raising test was normal.  There 
was equal muscle mass throughout the lower extremities with 
normal deep tendon reflexes and no Babinski equivalents.  An 
EMG conducted in December 1999 was abnormal and consistent 
with mild sensory left S1 radiculopathy.

A May 2000 VA x-ray report noted degenerative disc disease at 
L5-S1.  No instability or malalignment with flexion or 
extension was noted.  A July 2000 VA MRI report noted a small 
central disc protrusion with an annular tear, left greater 
than the right.  The disc contacted the left S1 nerve root.  
A September 2000 VA CT Scan report noted a small central disc 
protrusion, left greater than right, at L5-S1, with 
associated facet disease.

A September 2000 VA treatment note indicated that the veteran 
reported intermittent low back pain for many years with a two 
year history of progressive low back pain with intermittent 
radiation into the left lower extremity.  The veteran also 
reported occasional right lower extremity pain in a diffuse 
pattern.  Muscle strength was 5/5 throughout the bilateral 
lower extremities.  Sensation was normal to light touch, 
except for some decreased sensation in the distal left lower 
extremity at the level of the Achilles tendon.  There was 
also a patchy distribution of decreased sensation to light 
touch in the right lower extremity, predominantly posterior 
calf although nondermatomal.  Pinprick exam was normal 
throughout.  Deep tendon reflexes were 2+ in bilateral knee 
jerks and bilateral ankle jerks.

A February 2001 VA treatment note indicated that the veteran 
reported that his back pain was unchanged since September 
2000, while his left leg pain had improved somewhat with 
physical therapy.  On examination, the veteran's gait was 
somewhat exaggerated.  He was unable to heel or toe walk 
bilaterally, secondary to gait and imbalance problems.  
Muscle strength was 5/5 and symmetric bilaterally.  Bilateral 
knee jerks and right ankle jerk were 2+.  There was only a 
trace of a left ankle jerk.

A March 2001 VA treatment note indicated that the veteran was 
experiencing some tingling in his left leg.  Range of motion 
was normal except for a slight limitation of extension 
secondary to pain.  Lower extremities were within functional 
limits with pain.  Muscle strength was 5/5 throughout.

An April 2001 VA MRI report noted a grade I retrolisthesis of 
L5 on S1.  L5-S1 disc degeneration with a broad-based central 
protrusion that abuts the left S1 nerve root and moderate 
narrowing of the left L5-S1 neural foramina by adjacent facet 
joint osteophytes were also noted.

A May 2001 treatment note indicated that the veteran 
complained of residual back pain.  The examiner noted that 
the veteran appeared unchanged from previous notes.

A VA examination was conducted in December 2001.  On 
examination deep tendon reflexes were 2+ in the knees and 
right ankle.  Left ankle jerk was absent.  Babinski's and 
Romberg tests were negative.  There was slight diminished 
sensation over the right lateral calf.  The low back was 
moderately stiff with moderate muscle spasms and moderate 
tenderness over the lumbosacral junction and in the left 
piriformis muscle, which was also of moderate spasm.  Flexion 
was 35 degrees, extension was 0 degrees, left and right side 
bending were 5 degrees, left and right rotation were 30 
degrees.  All movements were performed stiffly with guarding 
against intermittent, sudden shooting pain in the area of the 
left piriformis and lumbosacral junction.  The examiner 
diagnosed the veteran with low back strain, disc protrusion 
and L5-S1 radiculopathy and absent left ankle jerk.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time. Id.

Under Diagnostic Code 5293, a moderate case of intervertebral 
disc syndrome with recurrent attacks is rated 20 percent 
disabling.  In the case of severe intervertebral disc 
syndrome with recurring attacks from which there is 
intermittent relief, a 40 percent rating is appropriate.  A 
pronounced case of intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Based on the foregoing evidence, the Board finds that the 
veteran's lower back symptoms are, with respect to the 
criteria embodied by Diagnostic Code 5293, consistent with a 
60 percent disability evaluation.  The manifestations which 
are contemplated for a 60 percent rating, such as 
intervertebral disc syndrome which is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
have been shown.  In this regard, the Board notes that muscle 
spasm and absent left ankle jerk were noted at the December 
2001 VA examination.  Exaggerated gait and imbalance problems 
were noted in a February 2001 VA treatment note.  An 
increased rating is also supported by the frequency of flare-
ups of the disorder as was recorded in the history of the VA 
examination report.  Also, the objective finding of 
degenerative disc disease at L5-S1 and broad based central 
protrusion on to the S1 nerve root on the left in a July 2000 
VA MRI and September 2000 VA CT Scan corroborate the 
veteran's subjective complaints.

The Board notes that there has been some fluctuation in the 
medical findings relating to the veteran's disability.  The 
veteran's range of motion has been noted alternately as 
within normal limits and limited by pain.  Straight leg 
raising tests have been alternately positive and negative 
since service.  However, based on all the evidence of record, 
the Board finds that the veteran's disability picture more 
closely approximates the criteria for a 60 percent rating 
under Diagnostic Code 5293.

The Board further finds that the 60 percent rating adequately 
reflects the impairment of the veteran's daily activities and 
that impairment attributable to functional impairment from 
pain, weakness, and fatigability.  In determining that the 
currently assigned rating is appropriate, the Board observes 
that this rating under Diagnostic Code 5293 takes into 
account the functional limitation due to pain, in particular 
the limited back motion and pain on movement. Interference 
with sitting, standing, and weight-bearing, incoordination, 
impaired ability to execute skilled movements smoothly have 
also been considered in the assignment of the 60 percent 
rating.  Other factors listed in 38 C.F.R. § 4.45, such as 
more movement than normal, swelling, or deformity have not 
either been contended or demonstrated.  In addition, the 
evidence does not raise a question that a higher rating is 
possible or warranted for any period of time from the 
veteran's claim to the present so as to warrant a "staged" 
rating due to significant change in the level of disability.

The above decision is based on the VA Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. § 
3.321(b)(1), in the first instance.  However, there is no 
objective evidence of record that the veteran's residuals of 
a lumbar spine injury alone has caused marked interference 
with employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating of 60 percent for degenerative 
disc disease, L5-S1, is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

